DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application discloses and claims only subject matter disclosed in prior application no. 13/009,337 filed 11/19/2010, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation or division. 

Election/Restrictions
I. Claims 1-21 and 61-67, drawn to a collection container and at least one closure, classified in B01L 3/545.
II. Claims 22-29, drawn to a method of identifying a feature of sample collection container, classified in G01N 35/00732.
III. Claims 30-41, drawn to a method of identifying a sample collection container, classified in G01N 35/00732.
IV. Claims 42-60, drawn to a closure with an annular skirt, classified in B01L 3/5457.
V. Claim 68, drawn to an automated processing system for directing the location of collection containers, classified in G01N 35/00584.

Applicant's election with traverse of Group IV (claims 42-60) in the reply filed on 08/31/2020 is acknowledged.  The traversal is on the ground(s) that “There would be no serious search or examination burden if each invention were to be examined simultaneously…”.  This is not found persuasive because the inventions within the instant claims are various and different; for example, the instant claims recite different types of inventions like methods versus devices, and then further recite even more differences within the respective areas such as different types of devices like an automated processing system versus a closure.  With these stated, it is the position of the Examiner that the applicant has presented multiple inventions for consideration.  The Examiner reminds the applicant that an inventor gets one patent for an eligible invention (see MPEP 2104, sect. I. and 35USC 101).
The requirement is still deemed proper and is therefore made FINAL.

Summary
The arguments/remarks filed on 02/07/2022 have been entered and fully considered.
Claims 1-41 and 61-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/31/2020.
Currently, instant claims 42-60 are pending.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. 
Applicant states and discusses regarding instant claim 42 in the current remarks (see p. 2-3) that, “While Thomas discloses adding a fluorescing or luminescing substance and/or different colorations to the barrier layer (18), the reference fails to disclose or suggest forming a pattern between these substances or colorations like the arrangement between the first and second visual identifiers in independent claim 42.”  The applicant further states that, “The Office Action alleges that the foil's web means that the foil includes a pattern.  However, the context of Thomas suggests that the web contributes to the structure of the foil and is not a pattern or visual arrangement. This context means that the web, the form of the disclosed foil, is a structural feature of the foil and not a pattern or other type of visual identifier. Thomas otherwise only discloses the use of fluorescing, luminescing, or phosphorescing substances to render the bottle (12) generally visible and does not make any disclosure relating to the formation of a pattern like the features of independent claim 42.”
The Examiner disagrees.  As stated previous: 
Thomas further recites (claims 6-7) the use of at least two substances (encompassing two different “visual identifiers”) that are added to different layers of materials (encompassing two different “portions” of a surface like the cap 23 of Konrad above) and that they behave differently under a radiation source.  In addition, Thomas discloses (col. 8, lines 3-34) the use of different structures and the employment of a different number of layers, and further discloses the use of foils that are flat articles which generally speaking are of greater longitudinal extent, while being of substantially smaller width, being therefore in the form of a web (“a pattern”); the Examiner takes the position that Thomas expressly discloses designing or patterning its multilayered articles and is fully capable of restructuring their containers or foils based off user preference:  (encompassing “wherein the first visual identifier and second visual identifier form a pattern relative to each other.”)
The citation of Thomas above and below shows two types of possible patterns that would meet the limitations of the instant claims; one a color pattern between visual identifiers, and another being a physical pattern between structures (emphasis added).  The instant claims do not expressly recite one version of a pattern; therefore, the current rejection below is employed to cover a broad definition of the term pattern.  It is the position of the Examiner, in view of the current instant claims, that Thomas provides coverage for a color pattern via the use of at least two substances in multiple layers that respond differently to radiation, as well as coverage for a physical pattern of multiple types of overlapping layers for a device structure; see citation above and below.  With this restated and clarified, it is still the position of the Examiner that the combination of Konrad and Thomas meets the limitations of the instant claims.
	Applicant states and discusses on p. 3-4 of the current remarks regarding instant claim 42 that, “Thomas makes no suggestion that any features disclosed therein could reasonably be applied to a closure or cap-like structure for the bottle (12) like the closure of independent claim 42. Furthermore, it is unclear as to how either of the closure devices (8, 9) of Konrad could even be modified to include the barrier (18) or foil equivalent thereof as disclosed by Thomas… Neither Konrad nor Thomas provides any motivation or rationale for modifying a cap like the presently claimed closure.”
	The Examiner disagrees.  As stated previous and currently below:  
Konrad discloses (col. 5, lines 32-59 respectively) the use of plastics/polymers (encompassing “a bass material”) for making containers.  Thomas discloses (abstract) a process for production of a laminate of thermoplastic material with a multi-layer wall, wherein added to the material of at least one layer of the laminate is a substance that makes it possible for the layer to be rendered recognizable in the laminate by the action of a physical and/or chemical means; the added substance may be a “fluorescing”, phosphorescing, or luminescing substance so that the layer containing that substance can be rendered visible in the wall of the laminate by the action of UV radiation of appropriate wavelength.  
Both references employ plastics/polymers for the production of containing structures, which were a basis for the Examiner employing both references for the currently filed instant claims; see above and below.  Konrad (col. 5, lines 32-59 respectively) and Thomas (abstract respectively) both disclose plastic containers (emphasis added); therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ the substances of Thomas within all of the plastic or polymer components of the holding device of Konrad, such as the cap 23 of Konrad, for the purpose of being able to detect defective areas of finished articles with layers like foils or containers that are employed for holding materials within the articles (col. 3, line 33- col. 4, line 24 of Thomas), or for the purpose of providing a layer or layers containing a substance or substance that are distinguishable from each other via the use of radiation (the paragraph spanning col. 4-5 of Thomas).  With this restated, it is still the position of the Examiner that the combination of Konrad and Thomas meets the limitations of the instant claims

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 42-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 6,277,331 B1 (Konrad) in view of U.S. 4,919,855 (Thomas).
In regards to instant claims 42, 46, 48-49, and 58-60; Konrad discloses (abstract and fig. 1-11) a holding device for solids and fluids.  Konrad discloses (fig. 1) a holding device 1 comprising container 5 with opposing closure devices 8 and 9 (“A closure”); wherein closure device 8 further comprises seal device 24 made of seal “stopper” 25 that is penetrable highly elastic self-closing (“a top surface”) that is surrounded (encompassing “printed over …”) within cap 23 comprising extensions 32-33 that separates portions/areas of the cap (“an annular skirt depending therefrom” and encompassing “a surface” including “a first portion … and a second portion … ”).  The cap 23 of Konrad further comprising coupling device 31 made of coupling parts 27-30 that is located over seal device 24 and within cap 23 too.  Konrad discloses (col. 5, lines 32-59 respectively) the use of plastics/polymers (encompassing “a base material”) for making containers.  
Konrad does not disclose two different visual identifiers on two different portions of a surface of their annular skirt.  
However, Thomas discloses (abstract) a process for production of a laminate of thermoplastic material with a multi-layer wall, wherein added to the material of at least one layer of the laminate is a substance that makes it possible for the layer to be rendered recognizable in the laminate by the action of a physical and/or chemical means; the added substance may be a “fluorescing”, phosphorescing, or luminescing substance so that the layer containing that substance can be rendered visible in the wall of the laminate by the action of UV radiation of appropriate wavelength.  Thomas further recites (claims 6-7) the use of at least two substances (encompassing two different “visual identifiers”) that are added to different layers of materials (encompassing two different “portions” of a surface like the cap 23 of Konrad above) and that they behave differently under a radiation source.  In addition, Thomas discloses (col. 8, lines 3-34) the use of different structures and the employment of a different number of layers, and further discloses the use of foils that are flat articles which generally speaking are of greater longitudinal extent, while being of substantially smaller width, being therefore in the form of a web (“a pattern”); the Examiner takes the position that Thomas expressly discloses designing or patterning its multilayered articles and is fully capable of restructuring their containers or foils based off user preference:  (encompassing “wherein the first visual identifier and second visual identifier form a pattern relative to each other.”).  Konrad (col. 5, lines 32-59 respectively) and Thomas (abstract respectively) both disclose plastic containers; therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ the substances of Thomas within all of the plastic or polymer components of the holding device of Konrad, such as the cap 23 of Konrad, for the purpose of being able to detect defective areas of finished articles with layers like foils or containers that are employed for holding materials within the articles (col. 3, line 33- col. 4, line 24 of Thomas), or for the purpose of providing a layer or layers containing a substance or substance that are distinguishable from each other via the use of radiation (the paragraph spanning col. 4-5 of Thomas).

In regards to instant claims 43-45; Thomas discloses (abstract) a process for production of a laminate of thermoplastic material with a multi-layer wall, wherein added to the material of at least one layer of the laminate is a substance that makes it possible for the layer to be rendered recognizable in the laminate by the action of physical and/or chemical means; the added substance may be a “fluorescing”, phosphorescing, or luminescing substance (encompassing “visual identifiers”) so that the layer containing that substance can be rendered visible in the wall of the laminate by the action of UV radiation of appropriate wavelength.  Thomas discloses adding light-emitting or radiant pigments (further encompassing “visual identifiers”) to a plastic material for forming a “colored” layer (col. 5, lines 40-56) and possible “color” issues that may occur from having a layer with pigments (col. 5, lines 57-64).  
	In regards to instant claims 47 and 53-57; Thomas discloses (abstract) a process for production of a laminate of thermoplastic material with a multi-layer wall, wherein added to the material of at least one layer of the laminate is a substance that makes it possible for the layer to be rendered recognizable in the laminate by the action of physical and/or chemical means.  Thomas discloses (col. 3, line 33- col. 4, line 24) the use of visual identifying substances within containers and foils.  The citations of Thomas above are read by the Examiner as showing that visual identifying substances can be embedded within different types of components of the same article and within different layers, the different layers being read on different “portions”, “regions”, “surfaces”, and “sidewalls.”
In regards to instant claims 50-52; Konrad discloses (col. 5, lines 32-59 respectively) the use of different plastics/polymers and mixtures thereof for making containers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/JENNIFER WECKER/Primary Examiner, Art Unit 1797